Citation Nr: 1014782	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-16 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1948 to January 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO and the transcript from that has been 
associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Current coronary artery disease did not manifest in 
service or within the one-year presumptive period, and is 
unrelated to a disease or injury in service.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2007, 
prior to the date of the issuance of the appealed June 2007 
rating decision.  The Board further notes that this letter 
notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim(s) adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in August 2008 that was fully adequate for the 
purposes of determining the nature and etiology of any 
current heart disability.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If organic heart disease becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of organic heart 
disease during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background 

In a December 2006 statement, the Veteran asserted that he 
was hospitalized at Fort Dix, New Jersey and discharged from 
the Army due to a heart condition.  He contends that his 
current heart disability is related to that heart condition.  

Service treatment records show that upon separation the 
Veteran was noted to have an enlarged heart.  A January 1950 
examination showed that the Veteran's heart was top normal in 
size.  There was a slight prominence of the left heart 
border.  The overall impression was that the findings were 
insufficient to establish a diagnosis of cardiac disease, and 
cardiac clearance for separation was granted.  

The next evidence of a heart condition is from July 2004 
private treatment records.  These records noted the Veteran 
had had an acute myocardial infarction and also noted that he 
had no previous significant past medical history.  

A January 2005 private treatment record shows the Veteran was 
diagnosed with coronary artery disease and a large ascending 
aortic aneurysm.  

In the Veteran's October 2008 hearing he testified that he 
had experienced no heart problems after discharge until 1964 
when he was hospitalized for an apparent heart attack.  No 
records of this incident were available for review by the 
Board.  The Veteran reported that following the 1964 incident 
he did not suffer from any cardiovascular problems until 
2005.  

The Veteran was afforded a VA examination in August 2009.  
The examiner noted a review of the Veteran's medical record 
and claims file and opined that it was unlikely that the 
Veteran's coronary artery disease and his aortic valve 
replacement were due to or exacerbated by his military 
experiences.  The examiner further noted that the bicuspid 
aortic valve disease is congenital and most likely the cause 
of the enlarged aorta.  

Analysis

After a review of the evidentiary record, the Board finds 
that service connection is not warranted for a heart 
condition.  The Board notes that although the Veteran's 
separation examination shows a finding of an enlarged heart, 
this was incidental and was not sufficient to establish a 
diagnosis of cardiac disease.  

The first treatment records the Veteran has provided that 
document cardiovascular problems are from 2004, which is more 
than 50 years following his separation from active duty.  The 
absence of clinical treatment records for many years after 
active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The competent evidence of record demonstrates complaints of 
and treatment for cardiovascular problems including 
myocardial infarction, coronary artery disease, and aortic 
valve disease beginning in 2000's many years after active 
duty.  Significantly, none of these disabilities was linked 
to the Veteran's active duty service in any way.

Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
Here, the Veteran is a layperson, not a medical professional, 
and thus is not competent to provide an opinion as to whether 
any current heart pathology is related to the enlarged heart 
noted at service separation. Further, the Board notes that by 
the Veteran's own testimony he did not experience any heart 
related trouble for 14 years following separation from active 
duty service and following that for another 40 years.  
Therefore, service connection on the basis of continuity of 
symptomatology is not for consideration.

Nothing in the evidentiary record shows that the Veteran's 
cardiovascular disorder during service is related to his 
current cardiovascular problems.  In fact, the only medical 
opinion on point, that of the August 2009 VA examiner, states 
that it is unlikely that the Veteran's cardiovascular 
disabilities are etiologically related to his period of 
active service, or had their onset in service.  Moreover, 
there is no competent evidence suggesting any relationship 
between the current cardiovascular disability and the 
congenital bicuspid aortic valve disease identified at the 
time of his separation from service.  

As such, service connection for a heart condition is denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a heart condition is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


